     Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 1 of 29 Page ID #:1



 1    STEPHEN YAGMAN (SBN 69737)
      filing@yagmanlaw.net
 2    YAGMAN + REICHMANN, LLP
      333 Washington Boulevard
 3    Venice Beach, California 90292-5152
      (310)452-3200
 4
 5
      Presented on behalf of Plaintiff

 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11
      PEOPLE OF CITY OF LOS ANGELES
12    WHO ARE UN-HOUSED, AS A CLASS
      REPRESENTED BY C. FINLEY, etc.,
13
                         Plaintiff,
14
                              v.                               COMPLAINT
15
      ERIC MICHAEL GARCETTI, GILBERT    (To Prevent City of Los Angeles-
16    CEDILLO, PAUL KREKORIAN, ROBERT     Practiced, Negative Eugenics1
      BLUMENFIELD, NITHYA RAMAN, PAUL         Against Poor People)
17
      KORETZ, NURY MARTINEZ, MONICA
18    RODRIGUEZ, MARQUEECE-HARRIS,
      MARK RIDLEY-THOMAS, MICHAEL
19    JOSEPH BONIN, JOHN LEE, MITCH
      O'FARRELL, KEVIN DE LEON, JOSEPH          CLASS ACTION
20    BUSCAINO, ERIC R. EISENBERG, JOHN         ALLEGATIONS
      JONES III, JOHN LY, CRIS LIBAN,
21    JAZMIN ORTEGA, SHIELA TEJADA
      DONNA CHOI, SELETA REYNOLDS,
22    MONIQUE EARL, DEVON FARTAN,
      MICHAEL N. FEUER, and ONE HUNDRED
23    UNKNOWN NAMED DEFENDANTS, 1-100,
24                      Defendants.
                                                             JURY DEMAND
25
26
27
      1
28     Eugenics is the mildest term that could be used to describe defendants' wrongful
      conduct: both quasi-ethnic cleansing and quasi-genocide accurately could be used.

                                              1
     Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 2 of 29 Page ID #:2



 1          Plaintiff makes the following allegations, on information and belief, in
 2    support of the this complaint:
 3                              JURISDICTION AND VENUE
 4          1. Plaintiff, C. FINLEY, who is a Black person, and class members
 5    (hereinafter referred to collectively as "plaintiffs") assert federal claims, under 42
 6    U.S.C. § 1983 (civil rights) and 18 U.S.C. § 1961-64 (RICO) against defendants,
 7    subject matter jurisdiction lies pursuant to 28 U.S.C. § 1331 of the federal claims,
 8    and defendants' conduct affects and interferes with interstate commerce.
 9          2. The matters that are the bases for this action occurred in Los Angeles
10    County, California, and in the City of Los Angeles, and therefore venue lies in the
11    United States District Court for the Central District of California, and in its
12    Western Division, pursuant to 28 U.S.C. § 1391.
13                                       THE PARTIES
14          3. Plaintiff is an un-housed person2 who lives and stays in a vehicle that is
15    more than 84 inches (seven feet) in height and more than 22 feet in length, as are
16
17    2
       Federal law defines the terms "homeless" or "homeless individual" or "homeless
18    person" to include:
19
            (1) an individual or family who lacks a fixed, regular, and adequate
20          nighttime residence;
21
            (2) an individual or family with a primary nighttime residence that is a
            public or private place not designed for or ordinarily used as a regular
22          sleeping accommodation for human beings, including a car, park, abandoned
23          building, bus or train station, airport, or camping ground;
            (3) an individual or family living in a supervised publicly or privately
24
            operated shelter designated to provide temporary living arrangements
25          (including hotels and motels paid for by Federal, State, or local government
            programs for low-income individuals or by charitable organizations,
26
            congregate shelters, and transitional housing);
27          (4) an individual who resided in a shelter or place not meant for human
28          habitation and who is exiting an institution where he or she temporarily
            resided;

                                                 2
     Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 3 of 29 Page ID #:3



 1    all class members, who number in the hundreds or thousands; and defendants are
 2    ERIC MICHAEL GARCETTI, City of Los Angeles' mayor; GILBERT
 3    CEDILLO, PAUL KREKORIAN, ROBERT BLUMENFIELD, NITHYA
 4    RAMAN, PAUL KORETZ, NURY MARTINEZ, MONICA RODRIGUEZ,
 5    MARQUEECE-HARRIS, MARK RIDLEY-THOMAS, MICHAEL JOSEPH
 6
      BONIN, JOHN LEE, MITCH O'FARRELL, KEVIN DE LEON, JOSEPH
 7
      BUSCAINO, who are City of Los Angeles City Council members; ERIC R.
 8
      EISENBERG, JOHN JONES III, JOHN LY, CRIS LIBAN, JAZMIN
 9
      ORTEGA, SHIELA TEJADA DONNA CHOI, who are City of Los Angeles
10
      Department of Transportation commissioners; SELETA REYNOLDS, who is the
11
12
13          (5) an individual or family who--
            (A) will imminently lose their housing, including housing they own, rent, or
14
            live in without paying rent, are sharing with others, and rooms in hotels or
15          motels not paid for by Federal, State, or local government programs for low-
16          income individuals or by charitable organizations, as evidenced by--
            (i) a court order resulting from an eviction action that notifies the individual
17          or family that they must leave within 14 days;
18          (ii) the individual or family having a primary nighttime residence that is a
            room in a hotel or motel and where they lack the resources necessary to
19
            reside there for more than 14 days; or
20          (iii) credible evidence indicating that the owner or renter of the housing will
21
            not allow the individual or family to stay for more than 14 days, and any oral
            statement from an individual or family seeking homeless assistance that is
22          found to be credible shall be considered credible evidence for purposes of
23          this clause;
            (B) has no subsequent residence identified; and
24
            (C) lacks the resources or support networks needed to obtain other
25          permanent housing . . . .
26
      42 U.S.C. §11302 (a). Plaintiff and class members are within the definition of this
27    section, and chose to call themselves "un-housed," because "homeless" had become
28    a pejorative term.


                                                3
     Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 4 of 29 Page ID #:4



 1    general manager of the City of Los Angeles Department of Transportation;
 2    MONIQUE EARL, who is the assistant general manager of the City of Los
 3    Angeles Department of Transportation; DEVON FARTAN, who is the chief
 4    parking enforcement officer of the City of Los Angeles Department of
 5    Transportation; MICHAEL NELSON FEUER, who is City of Los Angeles city
 6
      attorney; and ONE HUNDRED UNKNOWN NAMED DEFENDANTS, 1-100
 7
      (all of whom are referred to collectively as "defendants"), and the UNKNOWN
 8
      NAMED DEFENDANTS, whose true identities presently are unknown, who
 9
      participated in the wrongful acts alleged hereinbelow, and whose conduct is
10
      culpable, and whose unknown names will be replaced by their true identities when
11
      those true identities are learned, or are persons and/or entities whose true names
12
      presently are unknown, and who may have engaged in some conduct that is
13
      culpable with respect to plaintiff, as set forth hereinbelow. All defendants engaged
14
      in the same conduct by participating in, facilitating, and making the decisions to
15
      post no parking placards, as set forth hereinbelow.
16
            4. Defendants each and all are sued only in both their individual capacities,
17
      and in their official capacities for the claims made under Monell v. Dep't of Soc.
18
      Svcs. of the City of New York, 436 U.S. 657 (1978), with respect to which
19
20
      defendants are sued in their official capacities only.

21          5. Plaintiff and class members all reside in vehicles, as described

22    hereinabove, and use those vehicles for both intrastate and interstate travel.
23          6. Defendants and each of them play and played some material role in the
24    acts and/or omissions alleged hereinbelow and in the setting of policies and
25    enforcement of City of Los Angeles ordinances, and in running and administering
26    the City of Los Angeles Department of Transportation and parking enforcement,
27    and in the wrongful conduct set forth hereinbelow.
28                    ALLEGATIONS COMMON TO EACH COUNT


                                                 4
     Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 5 of 29 Page ID #:5



 1           7. Each and every allegation set forth in each and every averment herein
 2    is incorporated by this reference in each and every other averment and allegation of
 3    this pleading.
 4          8. All acts and/or omissions perpetrated and/or engaged in by each
 5    defendant in their individual capacities were done maliciously, callously,
 6    oppressively, wantonly, recklessly, with deliberate indifference to the rights
 7
      allegedly violated, despicably, with evil motive and/or intent, in disregard of the
 8
      rights of plaintiffs and class members, and in clear violation of the federal
 9
      Constitution and of the California Constitution, and of controlling federal law, both
10
      statutory and common law, as set forth by both the United States Supreme Court
11
      and the United States Court of Appeals for the Ninth Circuit.
12
            9. City of Los Angeles ordinance § 80.69.4, whose enforcement is the basis
13
      for the claims made in this action, provides as follows:
14
15                 SEC. 80.69.4. PARKING OF OVERSIZE VEHICLES.
16                      (Amended by Ord. No. 182,741, Eff. 11/11/13.)
17
              (a) No person shall stop, stand or park, when authorized signs are in place
18          giving notice of the restriction, any oversize vehicle, defined as a motor
19          vehicle in excess of 22 feet in length or over 84 inches in height, between
            2:00 a.m. and 6:00 a.m. The registered owner of the oversize vehicle or
20          other person having control of the oversize vehicle shall also be in violation
21          of this section if he or she has knowledge that the oversize vehicle had been
            so parked and the person parking had the express or implied permission to
22
            operate the oversize vehicle.
23
24
              (b) Oversize vehicle restricted areas or streets may be established in
            either of the following manners:
25
26            (1) The Council may authorize, by resolution, the streets upon which
            the parking of oversize vehicles shall be restricted between 2:00 a.m. and
27          6:00 a.m., except for those oversize vehicles displaying a valid permit issued
28          pursuant to the provisions of Subsection (c) of this section. Upon Council


                                                5
     Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 6 of 29 Page ID #:6



 1          action designating streets with oversize vehicles parking restrictions, the
 2          Department of Transportation shall cause appropriate signs to be erected in
            those streets, indicating the parking limitation prominently on the sign and
 3
            stating that motor vehicles with valid permits shall be exempt from the
 4          restrictions.
 5
              (2) A Councilmember representing the district in which fewer than six
 6          street segments are impacted by the unrestricted parking of oversize vehicles
 7          may request the Department of Transportation to investigate and make a
            determination whether or not the parking of oversize vehicles on those street
 8
            segments between 2:00 a.m. and 6:00 a.m. is adversely impacting the
 9          visibility of oncoming traffic, creating constrictions in the traveled way, or
            substantially reducing the availability of parking for residents and
10
            businesses. For the purpose of this section, a street segment consists of both
11          sides of a street between two adjacent intersecting streets. To make this
12          request, the Councilmember shall send a letter to the Department of
            Transportation identifying the street segments to be included in the restricted
13          area, the reasons for the request, and verifying receipt of petitions showing
14          support for the restriction by a substantial number of affected community
            residents.
15
16            Upon receiving a written request from a Councilmember pursuant to this
17
            subdivision, the Department of Transportation shall conduct an investigation
            to determine whether or not the parking of oversize vehicles between 2:00
18          a.m. and 6:00 a.m. on the designated street segments is adversely impacting
19          the visibility of oncoming traffic, creating constrictions in the traveled way,
            or substantially reducing the availability of parking for residents and
20
            businesses. In making its determination, the Department shall consider all
21          relevant factors, including without limitation, the location of driveways
            relative to parked oversize vehicles, the width of oversize vehicles when
22
            compared to other parked vehicles, the existing availability of parking, the
23          impact the oversize vehicles are having on parking availability for residents
24          and businesses, the effectiveness of restricting oversize vehicle parking in
            alleviating any adverse impact on the visibility of oncoming traffic,
25          constrictions of the traveled way and reduced parking supply, and whether
26          signs may be erected on the street segments in a manner that provides
            adequate notice of the restriction. The Department of Transportation shall
27
            report the results of its investigation and determination to the City Council.
28          The City Council may, by resolution authorize the street segments upon


                                               6
     Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 7 of 29 Page ID #:7



 1          which the parking of oversize vehicles shall be restricted between 2:00 a.m.
 2          and 6:00 a.m., except for those oversize vehicles displaying a valid permit
            issued pursuant to the provisions of Subsection (c) of this section. Upon
 3
            Council action designating street segments with oversize vehicle parking
 4          restrictions, the Department of Transportation shall cause appropriate signs
 5          to be erected in those street segments, indicating the parking limitation
            prominently on the sign and stating that motor vehicles with valid permits
 6          shall be exempt from the restrictions.
 7
              (c) Notwithstanding the above, the parking of oversize vehicles, as
 8
            defined in Subsection (a) of this section, shall be allowed in areas
 9          established pursuant to the provisions of Subsection (b) of this section,
            provided that the oversize vehicle properly displays a valid permit that was
10
            issued in advance by the Department of Transportation. The permit shall be
11          issued for a fee of $10.00 per day and for a period not to exceed three
12          consecutive days. The use of this permit shall be limited to the purchasing
            resident's street segment, or adjacent street segment if authorized by the
13          Department. A permit issued pursuant to this subsection shall not guarantee
14          or reserve to the holder an on-street parking space.
15
      (Emphases added.) This ordinance, which has no effect unless and until the
16
      "authorized" parking signs provided for in it are authorized and then deployed, see
17
      Exhibit 1 hereto, infra, was not enforced by the placement of such signs until
18
      within the last two years, and which now is used as a cudgel against unhoused
19
20
      persons who live in their motion vehicles.

21          10. Attached hereto as Exhibit 1, whose contents are incorporated herein by

22    this reference, is an accurate exemplar of the standard City of Los Angeles
23    "authorized sign" described in Ordinance 80.69.4(a), which both prohibits parking
24    and threatens the towing of vehicles, by its depiction of a tow truck hoisting-up a
25    vehicle for towing, and the posting of which signs is fraudulent, extortionate, and
26    obstructs justice by violating federal law, see infra.
27
28


                                                 7
     Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 8 of 29 Page ID #:8



 1
             11. There are many hundreds, if not thousands, of these "authorized signs"
 2
      all over the City of Los Angeles, each one of them authorized by defendants, and
 3
      implemented by defendants.
 4
             12. The Eighth and Fourteenth Amendments to the United States
 5
      Constitution prohibit the threatening of and/or imposition of penalties for merely
 6
      being on, including sitting, sleeping, lying, or parking vehicles on public property,
 7
      for homeless individuals who cannot obtain permanent shelter.
 8
             13. Sitting, lying, and sleeping are defined as acts or conditions, that are
 9
      universal and unavoidable consequences of "being human," as is parking a vehicle
10
      that is one's only means of "housing" on a public street.
11
             14. The conduct of parking an oversize vehicle here is conduct that is
12
      involuntary and inseparable from the status of being unhoused -- they are one and
13
      the same, given that human beings are biologically compelled to rest, whether by
14
      sitting, lying, or sleeping.
15
             15. As a result, just as the state may not criminalize the state of being
16
      "homeless in public places," the state may not “criminalize conduct that is an
17
      unavoidable consequence of being homeless -- namely sitting, lying, or sleeping on
18
      the streets.”
19
             16. So long as there is a greater number of homeless individuals in the City
20
      of Los Angeles than the number of available beds in its shelters, which presently is
21
      the case, the City of Los Angeles and defendant mayor, council members,
22
      commissioners, and administrators of the Transportation Department and cannot
23
      threaten, extort, penalize, or prohibit, or threaten or attempt to do so, unhoused
24
      individuals, for involuntarily being in, parking in, sitting, lying, and sleeping on
25
      public property.
26
             17. As long as there is no option of sleeping indoors, the City government
27
      and defendants may not criminalize indigent, homeless people for being outdoors,
28


                                                 8
     Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 9 of 29 Page ID #:9



 1    parking the vehicles in which they exist on City streets, sleeping outdoors, on
 2    public property, based on the false premise they these human beings had any
 3    choice in the matter.
 4            18. Resisting the need to be somewhere, to eat, to sleep, or to engage in
 5    other life-sustaining activities is impossible. Avoiding public places when
 6    engaging in these otherwise innocent conducts is impossible: as long as the
 7    unhoused plaintiff and class members do not have a place where they can lawfully
 8    be, the challenged ordinance, as applied to them, effectively punishes them for
 9    something for which they may not be convicted under the Eighth Amendment, and
10    hence, the Fourteenth Amendment, to wit, sleeping, eating, parking their vehicles,
11    and other innocent conduct, so that the challenged ordinance, as applied against the
12    homeless is unconstitutional.
13            19. The use of the ordinance criminalizes the simple act of being outside on
14    public property, when one has nowhere else she or he can be.
15            20. A municipality and its officials may not lawfully or constitutionally
16    criminalize such behavior, consistently with the Eighth Amendment, and hence the
17    Fourteenth Amendment, when no sleeping spaces are practically available in a
18    sufficient number of shelters.
19            21. So long as there is a greater number of homeless individuals in the City
20    of Los Angeles than the number of available beds in shelters, for the unhoused,
21    City of Los Angeles may not legally enforce an ordinance against unhoused
22    individuals for involuntarily parking, being, sitting, lying, and/or sleeping in a
23    public place.
24            22. An ordinance violates the Eighth Amendment, and hence the Fourteenth
25    Amendment, insofar as it imposes criminal sanctions against unhoused
26    individuals, for sleeping outdoors or parking their vehicles where all others legally
27    are permitted to park, on public property, when no alternative shelter is available to
28    them.


                                                 9
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 10 of 29 Page ID #:10



 1         23. There is no rational basis to prohibit parking an oversize vehicle only
 2   between the hours of 2:00 a.m. and 6:00 a.m. at the places at which placards have
 3   been posted.
 4         24. The defendant council member for each of the 15 City of Los Angeles
 5   councilmanic districts apparently has final decision-making authority as to where
 6   to place the placards.
 7         25. All of these actions by defendants were done in concert,
 8   conspiratorially, and were both attempts to do and the doing of things that
 9   constitute fraud, extortion under both state and federal law, and which obstruct
10   justice, all as set forth more fully hereinbelow.
11         26. Defendants' actions are a form of government-sanctioned eugenics3, to
12   alter, by government edict -- here, a parking ordinance, a specific population that is
13   disfavored by society and by government.
14         27. In general, eugenics is the practice of arranging a human population to
15   increase or to decrease the occurrence of characteristics regarded as desirable or
16   undesirable.
17         28. The American eugenics movement was formed during the late
18   Nineteenth Century and continued as late as the 1940s, and to a much lesser extent
19
     into the late 20th Century.4 The American eugenics movement embraced negative
20
21   3
       "Eugenics" (/juːˈdʒɛnɪks/ yoo-JEN-iks; from Greek εὐ- "good" and γενής "come
22   into being, growing") is a set of beliefs and practices that aim to improve
23   the genetic quality of a human population, historically, and here, by excluding
     people and and/or groups of people judged to be inferior, or promoting those
24
     judged to be superior. In recent years, the term has seen a revival in bioethical
25   discussions, on the usage of new technologies, such as CRISPR (a gene therapy
     technique) and genetic screening, with a heated debate on whether these
26
     technologies should be called eugenics or not.
27   4
        Many Americans, especially those born after the WWII, Baby Boomers, and
28   post-Baby Boomer generations, incorrectly believe that Stanford Univ. Professor
     William Bradford Shockley, Jr. was the father of eugenics. He was not. In the

                                               10
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 11 of 29 Page ID #:11



 1
     eugenics, as a purported method of improving the human race, and was
 2
     increasingly discredited as unscientific and racially-biased during the 20th century,
 3
     especially after the adoption of its doctrines by the Nazis (in order to justify their
 4
     treatment of Jews, disabled people, and other minority groups). Incredibly,
 5
     eugenics was not invented by the Nazis, but rather was first employed by
 6
     "scientists" in New York, principally Charles Benedict Davenport, a Brooklyn-
 7
 8
     born, Harvard biology professor, and anti-miscegenanistic, who believed that race

 9   determined behavior. That is, the Nazis got eugenics from the Americans. It is

10   important to recognize that, in America, eugenics was and is a movement used to

11   reduce an undesired population -- as defendants here use their City of Los Angeles
12   ordinance 80.69.4, to push racist, classist, and ableist ideals, rather than a
13   movement that explicitly worked toward the improvement of the human race,
14   against unhoused persons, who are "an undesired population." See also,
15   involuntary sterilization, lobotomization, and William Sheldon's somatotyping, all
16   also pioneered in America. The English-language term "eugenics" translates to
17   "well-born" from the Greek word, "eugenes." Eugenics reinforces the prejudices
18   of the time by deeming those with desirable genetic traits such as White, of higher
19   economic status, and healthy. On the other hand, those with undesirable traits are
20
21
22   1970s, Shockley contended that a higher rate of reproduction among the less
23   intelligent was having a dysgenic effect, and that a drop in average intelligence
     would ultimately lead to a decline in civilization. He also claimed that blacks were
24
     genetically inferior to whites on an intellectual level -- a view held by the National
25   Football League until June 2021, as a means for denying brain-damaged, Black
     former players equal compensation to White players in the brain damage class
26
     action settlement. (Shockley was a candidate for the Republican nomination in
27   the 1982 United States Senate election in California. He ran on a single-issue
28   platform of highlighting the "dysgenic threat" of some racial groups, including
     African-Americans, to American society.)

                                                11
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 12 of 29 Page ID #:12



 1
     identified as non-White, of lower economic status, or physically or mentally
 2
     disabled.
 3
           29. Defendants are practicing modern-day eugenics against plaintiff and
 4
     class members. See also LA Alliance for Human Rights v. City of Los Angeles,
 5
 6
     2:20-cv-02291-DOC-(KESx), Doc. 227 (04/20/21).

 7
           29.-99. Reserved.

 8                                    COUNT 1
     (Fourteenth Amendment, Equal Protection Violations, against all defendants,
 9         in both their individual and official capacities, 42 U.S.C. § 1983)
10         100. The Equal Protection Clause of the Fourteenth Amendment to the U.S.
11   Constitution prohibits state action that discriminates against a suspect class of
12
     persons, and makes a state governmental unit responsible for the equal protection
13
     of its citizens, and provides that "nor shall any state . . . deny to any person within
14
     its jurisdiction the equal protection of the laws.
15
           100a. The Equal Protection Clause contains the right of the people to be
16
     exempt from unfriendly legislation, exemption from legal discrimination that imply
17
     an inferiority in civil society, and which lessen the enjoyment of rights which
18
     others enjoy.
19
           100b. Defendants subject ordinance violated plaintiff's and class members'
20
     right to equal protection of the laws because it is legislation that is unfriendly to
21
     them since it is aimed only at them and at no other class of persons, it subjects only
22
     them to legal discrimination -- indeed, it cannot be contested that it is only them
23
     against whom it discriminated, it implies their inferiority in civil society, and it
24
25
     lessens their enjoyment of rights which others enjoy.
                                         COUNT 2
26   (Monell Violations, against all defendants, in their official capacities, 42 U.S.C.
27                                         § 1983)
28         101. Defendants' wrongful conduct under of color of law occurred


                                                12
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 13 of 29 Page ID #:13



 1   so that each defendant knowingly, grossly negligently, recklessly, and with
 2   deliberate indifference to the rights allegedly violated, caused to come into being,
 3   maintained, fostered, condoned, approved of, either before the fact or after the fact,
 4   ratified, and/or took no action to correct, an official policy, practice, procedure, or
 5   custom of permitting the occurrence of the categories of wrongs set forth in the
 6
     immediately-preceding Count, and/or improperly, inadequately, with deliberate
 7
     indifference to the constitutional or other federal rights of persons, grossly
 8
     negligently, with reckless disregard to constitutional or other federal rights, failed
 9
     properly to train, to supervise, to retrain, if necessary, to monitor, or to take
10
     corrective action with respect to themselves and/or their personnel with respect to
11
     the types of wrongful conduct alleged in this pleading, so that each one of them is
12
     legally responsible for all of the injuries and/or damages sustained by plaintiff and
13
     class members, pursuant to the principles set forth in Monell v. Dep't of Social
14
     Services and its progeny.
15
                                        COUNT 3
16
         (Conspiracy, against all defendants, in both their individual and official
17                             capacities 42 U.S.C. § 1983)
18           102. All defendants and each of them understood and agreed that they all
19   would act in combination in the manners described hereinabove and then overt acts
20   were undertaken to carry out their schemes, both hereinabove and hereinbelow.
21                                     COUNT 4
22     (Fourteenth Amendment, Due Process Violations, against all defendants, in
             both their individual and official capacities, 42 U.S.C. § 1983)
23
             103. The Due Process Clause of the U.S. Constitution provides "nor shall
24
     any State deprive any person of life, liberty, or property, without due process of
25
     law . . . ."
26
27
             103a. The defendants' behavior alleged herein is so egregious, so

28   outrageous, that it fairly may be described as shocking to the conscience, and also


                                                13
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 14 of 29 Page ID #:14



 1   it is arbitrary and capricious action by the government: it is an exercise of power
 2   without any reasonable justification or legitimate governmental purpose: plain and
 3   simple, it is government bullying of those who are least able to defend themselves;
 4   it violates the decencies of civilized conduct in a civilized society; it is brutal and
 5   offensive, and it does not comport with basic concepts of fair play and decency, so
 6
     that it violates plaintiff's and class members' substantive due process rights,
 7
     because it is the government using its vast power arbitrarily and oppressively.
 8                                        COUNT 5
 9
        (Monell Violations, against all defendants, against all defendants, in their
                             official capacities 42 U.S.C. § 1983)
10
           104. Defendants' wrongful conduct under of color of law occurred
11
     so that each defendant knowingly, grossly negligently, recklessly, and with
12
     deliberate indifference to the rights allegedly violated, caused to come into being,
13
     maintained, fostered, condoned, approved of, either before the fact or after the fact,
14
     ratified, and/or took no action to correct, an official policy, practice, procedure, or
15
     custom of permitting the occurrence of the categories of wrongs set forth in the
16
     immediately-preceding Count, and/or improperly, inadequately, with deliberate
17
18
     indifference to the constitutional or other federal rights of persons, grossly

19   negligently, with reckless disregard to constitutional or other federal rights, failed

20   properly to train, to supervise, to retrain, if necessary, to monitor, or to take

21   corrective action with respect to themselves and/or their personnel with respect to
22   the types of wrongful conduct alleged in this pleading, so that each one of them is
23   legally responsible for all of the injuries and/or damages sustained by plaintiff and
24   class members, pursuant to the principles set forth in Monell v. Dep't of Social
25   Services and its progeny.
26                                     COUNT 6
27
        (Conspiracy, against all defendants, in both their individual and official
                             capacities, 42 U.S.C. § 1983)
28


                                                14
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 15 of 29 Page ID #:15



 1         105. All defendants and each of them understood and agreed that they all
 2   would act in combination in the manners described hereinabove and then overt acts
 3   were undertaken to carry out their schemes, both hereinabove and hereinbelow.
 4                                     COUNT 7
 5   (Fourteenth Amendment, Privileges and Immunities Abridgement Violations,
       against all defendants, in both their individual and official capacities, 42
 6
                                     U.S.C. § 1983)
 7
           106. The Privileges and Immunities Clause of the Fourteenth Amendment
 8
     provides that "No State shall make or enforce any law which shall abridge the
 9
     privileges and immunities of citizens of the United States."
10
           106a. California Welfare & Institutions Code § 17000 provides that
11
12                every city . . . shall relieve and support all incompetent, poor,
13                indigent persons, and those incapacitated by age, disease, or
                  accident, lawfully resident therein . . . .
14
           106b. This state law provides the substance of a privilege and immunity
15
     enjoyed under state law to plaintiff and class members, and defendants' conduct
16
17
     violates plaintiff's and class members' Fourteenth Amendment privileges and

18   immunities rights (and this as well violates plaintiff's and class members' rights to

19   both equal protection and to due process).
20                                      COUNT 8
21   (Monell Violations, against all defendants, in their official capacities, 42 U.S.C.
                                          § 1983)
22
           107. Defendants' wrongful conduct under of color of law occurred
23
24
     so that each defendant knowingly, grossly negligently, recklessly, and with

25
     deliberate indifference to the rights allegedly violated, caused to come into being,

26   maintained, fostered, condoned, approved of, either before the fact or after the fact,

27   ratified, and/or took no action to correct, an official policy, practice, procedure, or
28   custom of permitting the occurrence of the categories of wrongs set forth in the


                                                15
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 16 of 29 Page ID #:16



 1   immediately-preceding Count, and/or improperly, inadequately, with deliberate
 2   indifference to the constitutional or other federal rights of persons, grossly
 3   negligently, with reckless disregard to constitutional or other federal rights, failed
 4   properly to train, to supervise, to retrain, if necessary, to monitor, or to take
 5   corrective action with respect to themselves and/or their personnel with respect to
 6
     the types of wrongful conduct alleged in this pleading, so that each one of them is
 7
     legally responsible for all of the injuries and/or damages sustained by plaintiff and
 8
     class members, pursuant to the principles set forth in Monell v. Dep't of Social
 9
     Services and its progeny.
10
                                       COUNT 9
11      (Conspiracy, against all defendants, in both their individual and official
12                           capacities, 42 U.S.C. § 1983)
13         108. All defendants and each of them understood and agreed that they all
14   would act in combination in the manners described hereinabove and then overt acts
15   were undertaken to carry out their schemes, both hereinabove and hereinbelow.
16                                     COUNT 10
      (Eighth Amendment, Cruel and Unusual Punishments Infliction Violations,
17
        against all defendants in both their individual and official capacities, 42
18                                   U.S.C. § 1983)
19         109. The Eighth Amendment Cruel and Unusual Punishment Clause
20   provides that "nor cruel and unusual punishments [may be] inflicted."
21         109a. The Eighth Amendment's Cruel and Unusual Punishment Clause
22   prohibits the imposition, or threat to impose, penalties for sitting, or lying outside,
23
     or parking a motor vehicle on a public street, by unhoused persons who cannot
24
     obtain shelter, and whether these activities are defined as acts or conditions, they
25
     are inseparable from status, they are universal and unavoidable consequences of
26
     being human -- they are one and the same thing, and are involuntary conduct that is
27
     inseparable from status, because human beings are biologically compelled to rest,
28


                                                16
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 17 of 29 Page ID #:17



 1   whether by sitting, lying, or sleeping, and all of these things must occur some
 2   place, here in vehicles banned by the subject ordinance.
 3         109b. The state may not criminalize and punish, threaten to punish, or
 4   attempt to punish the state of being unhoused in public places, nor may it
 5   criminalize conduct that is an unavoidable consequence of being unhoused.
 6
           109c. As long as there is no option of sleeping indoors, defendants may not
 7
     criminalize indigent, unhoused persons for being outdoors, on public property, like
 8
     streets, on the false premise that that they had a choice in the matter.
 9
           109d. Resisting the need to eat, sleep, or engage in other life-sustaining
10
     activities, or parking one's motor vehicle in order to be able to do these things, is
11
     impossible.
12
           109e. Avoiding public streets when engaging in this otherwise innocent
13
     behavior also is impossible.
14
           109f. Unhoused persons who must sleep in their vehicle may not be
15
     punished, without the punishment being cruel and unusual, because such persons
16
     may not be convicted under the Eighth Amendment for innocent conduct.
17
           109g. Sleeping in a public place as applied to unhoused persons is
18
     unconstitutional.
19
20
           109h. Here, defendants' application of their ordinance criminalize conduct

21   that is not criminal, and thus is unconstitutional.

22         109i. An ordinance that makes the use of public property as a temporary or
23   permanent place of dwelling, lodging, or residence, for storage of personal
24   belongings, for cooking, or using temporary structures -- such as vehicles, or as a
25   living accommodation, or any of these activities in combination with one another,
26   at any time between sunset and sunrise -- here, between 2:00 a.m. and 6:00 a.m., is
27   unconstitutional.
28


                                                17
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 18 of 29 Page ID #:18



 1         109j. The subject ordinance is aimed only at unhoused persons who live in
 2   their campers and RVs, and, as such it is unconstitutional.
 3
                                        COUNT 11
 4   (Monell Violations, against all defendants, in their official capacities, 42 U.S.C.
 5                                        § 1983)
 6         110. Defendants' wrongful conduct under of color of law occurred
 7   so that each defendant knowingly, grossly negligently, recklessly, and with
 8   deliberate indifference to the rights allegedly violated, caused to come into being,
 9   maintained, fostered, condoned, approved of, either before the fact or after the fact,
10   ratified, and/or took no action to correct, an official policy, practice, procedure, or
11   custom of permitting the occurrence of the categories of wrongs set forth in the
12   immediately-preceding Count, and/or improperly, inadequately, with deliberate
13   indifference to the constitutional or other federal rights of persons, grossly
14
     negligently, with reckless disregard to constitutional or other federal rights, failed
15
     properly to train, to supervise, to retrain, if necessary, to monitor, or to take
16
     corrective action with respect to themselves and/or their personnel with respect to
17
     the types of wrongful conduct alleged in this pleading, so that each one of them is
18
     legally responsible for all of the injuries and/or damages sustained by plaintiff and
19
     class members, pursuant to the principles set forth in Monell v. Dep't of Social
20
     Services and its progeny.
21
                                      COUNT 12
22     (Conspiracy, against all defendants, in their official capacities, 42 U.S.C. §
23                                       1983)
24         111. All defendants and each of them understood and agreed that they all
25   would act in combination in the manners described hereinabove and then overt acts
26   were undertaken to carry out their schemes, both hereinabove and hereinbelow.
27
                                           COUNT 13
28


                                                18
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 19 of 29 Page ID #:19



 1      (Eighth Amendment, Excessive Fines Imposition Violations, against all
 2    defendants in both their individual and official capacities, 42 U.S.C. § 1983)
 3         112. The Eighth Amendments' Excessive Fines Clause provides that "nor
 4   shall excessive fines [be] imposed."
 5         112a. A fine is "excessive" if it is not proportional to and related to the
 6   gravity of the offense that it is designed to punish.
 7         112b. The factors to be considered are the nature and extent of the
 8   underlying offense (none), whether the underlying offense is related to other illegal
 9   activities (none), whether other penalties may be imposed for the offense (none),
10   and the extent of the harm caused by the offense (none). Here, defendants created
11
     and enforce the ordinance to keep rich, habitated folks, who don't want to be
12
     bothered by seeing poor, unhoused folks who are forced to live in vehicles, and
13
     none of the four, evaluative factors is applicable, so that the ordinance and its
14
     enforcement -- by towing a away an offending vehicle and thus depriving a poor
15
     person or her or his home, is both unfounded, draconian, and unconstitutional.
16
           112c. The horror of a rich person having to endure seeing a poor person's
17
     camper or RV, or, indeed, the actual poor person, is not a legitimate reason for
18
     enforcement of the subject ordinance. It is an ugly, neighborhood beautification
19
     project.
20
21                                      COUNT 14
     (Monell Violations, against all defendants, in their official capacities, 42 U.S.C.
22
                                          § 1983)
23
           113. Defendants' wrongful conduct under of color of law occurred
24
     so that each defendant knowingly, grossly negligently, recklessly, and with
25
     deliberate indifference to the rights allegedly violated, caused to come into being,
26
     maintained, fostered, condoned, approved of, either before the fact or after the fact,
27
     ratified, and/or took no action to correct, an official policy, practice, procedure, or
28


                                                19
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 20 of 29 Page ID #:20



 1   custom of permitting the occurrence of the categories of wrongs set forth in the
 2   immediately-preceding Count, and/or improperly, inadequately, with deliberate
 3   indifference to the constitutional or other federal rights of persons, grossly
 4   negligently, with reckless disregard to constitutional or other federal rights, failed
 5   properly to train, to supervise, to retrain, if necessary, to monitor, or to take
 6
     corrective action with respect to themselves and/or their personnel with respect to
 7
     the types of wrongful conduct alleged in this pleading, so that each one of them is
 8
     legally responsible for all of the injuries and/or damages sustained by plaintiff and
 9
     class members, pursuant to the principles set forth in Monell v. Dep't of Social
10
     Services and its progeny.
11
                                      COUNT 15
12     (Conspiracy, against all defendants, in their official capacities, 42 U.S.C. §
13                                       1983)
14         114. All defendants and each of them understood and agreed that they all
15   would act in combination in the manners described hereinabove and then overt acts
16   were undertaken to carry out their schemes, both hereinabove and hereinbelow.
17                                     COUNT 16
18
     (Right to Travel Violations, against all defendants in both their individual and
                          official capacities, 42 U.S.C. § 1983)
19
           115. The right to travel, both intrastate, interstate, and intra-municipal, is
20
     both a federal right and a state right, which state right has become a part of the
21
     federal right to substantive due process of law, and is a basic human right, and as
22
     such is a right implicit in the concept of a democratic society that is one of the
23
     attributes of personal liberty under the common law.
24
           115a. There is a California constitutional, substantive right to travel, and it
25
     recognizes the federal right to interstate travel -- the basic right to go from one
26
27
     place to another, and both state and federal courts recognize the right to travel as a

28


                                                20
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 21 of 29 Page ID #:21



 1   fundamental right that is entitled to constitutional protection, under both state and
 2   federal law.
 3         115b. The right to intrastate travel, within a municipality, is a federal right,
 4   the enforcement of which is the § 1983 remedy, and also it is a federal right
 5   because it is incorporated in the substantive Due Process Clause of the Fourteenth
 6
     Amendment, the enforcement of which also is the § 1983 remedy, and therefore,
 7
     plaintiff and class members may enforce their state right to travel under § 1983.
 8
     Driving and parking a motor vehicle are inherent parts of the right to travel, and by
 9
     posting their no parking placards, defendants have unconstitutionally infringed on
10
     plaintiff's and class members' rights to travel.
11
12                                      COUNT 17
     (Monell Violations, against all defendants, in their official capacities, 42 U.S.C.
13                                        § 1983)
14
           116. Defendants' wrongful conduct under of color of law occurred
15
     so that each defendant knowingly, grossly negligently, recklessly, and with
16
     deliberate indifference to the rights allegedly violated, caused to come into being,
17
     maintained, fostered, condoned, approved of, either before the fact or after the fact,
18
     ratified, and/or took no action to correct, an official policy, practice, procedure, or
19
     custom of permitting the occurrence of the categories of wrongs set forth in the
20
     immediately-preceding Count, and/or improperly, inadequately, with deliberate
21
     indifference to the constitutional or other federal rights of persons, grossly
22
     negligently, with reckless disregard to constitutional or other federal rights, failed
23
     properly to train, to supervise, to retrain, if necessary, to monitor, or to take
24
     corrective action with respect to themselves and/or their personnel with respect to
25
     the types of wrongful conduct alleged in this pleading, so that each one of them is
26
27
     legally responsible for all of the injuries and/or damages sustained by plaintiff and

28


                                                21
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 22 of 29 Page ID #:22



 1   class members, pursuant to the principles set forth in Monell v. Dep't of Social
 2   Services and its progeny.
 3                                    COUNT 18
 4     (Conspiracy, against all defendants, in their official capacities, 42 U.S.C. §
                                         1983)
 5
           117. All defendants and each of them understood and agreed that they all
 6
     would act in combination in the manners described hereinabove and then overt acts
 7
     were undertaken to carry out their schemes, both hereinabove and hereinbelow.
 8
 9
           118.-141. Reserved.

10                                    COUNT 19
         (Racketeer Influenced and Corrupt Organizations, RICO, for Fraud,
11     Extortion, Under Both State and Federal Law, and Obstruction of Justice,
12       against all defendants in both their individual and official capacities)
13         142. By doing the things alleged hereinabove, and/or aiding or abetting
14   them, defendants thereby engaged in and committed the related RICO predicate
15   acts, with similar purposes, results, participants, victims, and methods of
16   commission, over a long and continuing period of time, with a threat of continued
17   racketeering activity, of fraud, extortion, under both state and federal law, and
18   obstruction of justice, and continue to commit fraud, extortion, under both state
19   and federal law, and obstruction of justice, all by using instrumentalities of
20   interstate commerce to accomplish their crimes, and thereby are liable under the
21   civil RICO statute, as set forth hereinbelow.
22
23
24
                                     Rico Predicate Acts
25
           143. Fraud The fraud occurred as follows: defendants made the material
26
     misrepresentation to the public, including plaintiff and class members, that it was
27
     constitutionally-permissible to implement City of Los Angeles ordinance 80.69.4
28
     by posting no parking placards, when that representation was false, defendants

                                               22
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 23 of 29 Page ID #:23



 1   intended that plaintiff and class members rely on it, plaintiff and class members
 2   have, in fact, relied on it, and plaintiff's and class members' reliance on it has
 3   harmed and damaged plaintiff and class members, who have been unable to and
 4   who have not parked their vehicles in which they live in the posted areas.
 5         144. Extortion The extortion occurred as follows: defendants, through the
 6
     illegal placement of parking placards, have threatened plaintiff and class members
 7
     that were they to park their vehicles in which they live in placarded areas that their
 8
     vehicles would be towed away and penalties would be imposed on them, and that
 9
     their vehicles could be forfeited, so that because of this extortionate threat, plaintiff
10
     and class members have been extorted not to park their vehicles in contravention of
11
     the warning on the placards.
12
           145. Obstruction of Justice The obstruction of justice occurred by
13
     defendants preventing plaintiff and class members from exercising their federal
14
     constitutional right, as set forth hereinabove.
15
           146. Each defendant, in his/her own right, and all defendants together,
16
     collectively, as well as their employees, who work in and for the City of Los
17
     Angeles, are all enterprises and associated-in-fact enterprises, within the meaning
18
     of 18 U.S.C. 1961(4), and therefore are RICO enterprises.
19
20
           147. Each and all of defendants' activities affect interstate commerce as

21   well as intrastate and interstate travel.

22         148. Each defendant received and receives income, directly and/or
23   indirectly, by way of insurance premiums, salary, compensation, reimbursement
24   for expenses, per diem costs reimbursements, meals, lodging, and/or travel,
25   pensions, etc., from the pattern of racketeering activity alleged herein, and used
26   and uses that income in the acquisition of an interest in and/or operation of the
27   enterprise, in violation of 18 U.S.C. 1962(a), and acquired and/or maintained
28


                                                 23
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 24 of 29 Page ID #:24



 1   control over said racketeering enterprise through a pattern of racketeering
 2   activities, as set forth herein, in violation of 18 U.S.C. 1962(b).
 3         149. Defendants conducted and/or participated, and continue to conduct and
 4   participate in, said enterprises’ affairs through a pattern of racketeering activities,
 5   in violation of 18 U.S.C. 1962(c).
 6
           150. The pattern of racketeering activities included, and continues to
 7
     include, a continuous pattern and practice potentially involving activities, including
 8
     the RICO predicates of fraud, extortion, mail fraud, wire fraud, fraudulent
 9
     concealment, and obstruction of justice, and defendants’ defense of the instant
10
     action is and will continue to be and will be a continuation and a part of its RICO
11
     schemes, so that those who may participate in the defense of this action may make
12
     themselves liable under RICO.
13
           151. Defendants' associated-in-fact enterprises constitute a present and
14
     continuing threat of harm and additional RICO violations.
15
           152. The enterprises’ activities have occurred on more than one, and on
16
     many thousands of occasions, over at least the past 35 years and have been done on
17
     numerous occasions and constitute at least a thousand separate acts, as set forth
18
     hereinabove, not including the acts that will be included as part of the defense of
19
20
     the instant action.

21         153. At least one thousand RICO predicate acts have occurred.

22         154. The wrongful acts described in the matters enumerated hereinabove
23   occurred over a significant period of time, and are related in that they evidence
24   civil RICO predicates, including at least fraud, wire fraud, mail fraud, extortion,
25   and obstruction of justice, and they pose a threat of continued criminal activity,
26   have the same or similar purposes, results, participants and kinds and categories of
27   participants, victims, methods of commission, and are otherwise interrelated by
28   their common characteristics and participants, they are not isolated events, but are


                                                24
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 25 of 29 Page ID #:25



 1   both continuous and systemic, and each and all constitute a continuing pattern of
 2   racketeering activity and constitute a long term threat of continuing racketeering
 3   activity.
 4          155. The activities led to defendants’ control of and acquisition over the
 5   enterprises and resulted in the injuries to plaintiff and class members, as alleged
 6
     herein, which resulted from defendants' participation in and control of the
 7
     enterprises.
 8
            156. By failing to prevent the wrongful conduct herein alleged, misconduct
 9
     that amounted to racketeering activities, all managerial and non-managerial
10
     employees and/or officers and/or agents of defendants engaged in and condoned
11
     racketeering activities.
12
            157. The willful and/or negligent mismanagement of the enterprises, with
13
     knowledge by defendants charged with management, and potentially other
14
     defendants, that they were and continue to be operated as a RICO enterprises,
15
     directly caused the harm to plaintiffs, as alleged herein.
16
            158. The enterprises are RICO enterprises because they have hierarchical
17
     structures and consensual structures for making decisions, and those structures
18
     have an existence beyond that which is necessary to commit the RICO predicate
19
20
     acts alleged herein, in that the hierarchical and consensual structures exist to

21   accomplish doing business, and the structures for decision-making exist separate

22   and apart from the racketeering activities.
23          159. Each defendant unlawfully conspired with others, including other
24   defendants, by understanding and agreeing to do and taking overt actions to
25   support the matters hereinabove alleged, to violate the provisions of 18 U.S.C.
26   1962(b), (c), and (d), and, on information and belief, continued and continue to do
27   so with the aid and assistance of co-conspirators
28


                                               25
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 26 of 29 Page ID #:26



 1         160. Defendants’ actions involve many thousands of City of Los Angeles
 2   unhoused residents and constitute a pattern of racketeering activity and the
 3   predicate acts as set forth hereinabove.
 4         161.-199. Reserved.
 5                                       COUNT 20
 6                      (Violation of Jus Cogens International Law)
 7
           200. Defendants' actions, as set forth hereinabove, are in clear violation of
 8
 9
     and are prohibited by the jus cogens, peremptory norms of international law that,

10   among other things, prohibit official use of all cruel and unusual punishment.
11
           201. Such jus cogens, peremptory norms are the law of the land in the
12
13   United States of America, and plaintiff and class members are entitled to damages
14
     for the harm caused to them by defendants’ violations of jus cogens, peremptory
15
16   norms, and to declaratory and injunctive relief, because the Ninth Circuit, in

17   Siderman v. Republic of Argentina, 965 F.2d 699 (9th Cir. 1992), has held these
18
     prohibitions to be jus cogens norms. That is, plaintiff and class members claim
19
20   defendants are liable to plaintiff and class members for subjecting them to cruel
21
     and unusual punishment, in violation of jus cogens peremptory norms of
22
23   international law, whose violation, in turn, is a violation of the law of the United
24   States of America, under the Supremacy Clause of the United States Constitution.
25
                                    COUNT 21
26
                  (Violation of Jus Dispositivum International Law)
27        203. Defendants' actions, as set forth hereinabove, are in clear violation of
28
     the jus dispositivum treaty obligations entered into by the United States of

                                                26
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 27 of 29 Page ID #:27



 1   America, and which obligations, pursuant to Article VI, Clause 2 of the United
 2   States Constitution (the Supremacy Clause), are "the supreme law of the land . . .
 3   any thing in the Constitution or laws of any state to the contrary notwithstanding."
 4        204. The specific treaties whose provisions prohibit cruel and unusual
 5   punishments, to which the United States of America is a signatory, and whose
 6
     provisions were violated by defendants, are: Universal Declaration of Human
 7
     Rights, G.A. Res. 217 (A) (III), U.N. Doc. A/810 at 71 (1948); the Declaration on
 8
     the Protection of All Persons from Being Subjected to Torture and Other Cruel,
 9
     Inhuman or Degrading Treatment or Punishment, G.A. Res. 3452 (1975);
10
     Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or
11
     Punishment, G.A. Res. 39/46, annex 39 U.N. GAOR Supp. (No. 51) at 197, U.N.
12
     Doc. A/39/51, art. 1 (1984); Body of Principles for the Protection of all Persons
13
     under Any Form of Detention or Imprisonment, G.A. Res. 43/173, 43 U.N. GAOR
14
     Supp. (No. 49), U.N. Doc. A/43/49, at 297, Principle 5 (1988); the American
15
     Convention on Human Rights, O.A.S. Treaty Series No. 36, at 1, OEA/Ser.
16
     L./V/II.23 doc. Rev. 2, Art. 5); International Covenant on Civil and Political
17
     Rights, G.A. Res. 2200A (XXI), 21 U.N. GAOR Supp. (No. 16) at 52, U.N. Doc.
18
     A/6316 (1966), 999 U.N.T.S. 171, Art. 7; and, the European Convention for the
19
20
     Protection of Human Rights and Fundamental Freedoms, 213 U.N.T.S. 222, Art. 3,

21   and by engaging in the conduct alleged, defendants violated those treaties and

22   conventions, and thereby violated the laws of the United States of America,
23   through the Supremacy Clause.
24         205. By virtue of the violations of the provisions of these treaties, plaintiff
25   and class members are entitled to recover nominal damages and punitive damages
26   from defendants, and to declaratory and injunctive relief.
27         206.-272. Reserved.
28                          CLASS ACTION ALLEGATIONS

                                               27
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 28 of 29 Page ID #:28



 1         273. Plaintiffs are members of the discrete class of persons, whose defining
 2   characteristic is that they are unhoused persons who reside in vehicles that are
 3   more than 84 inches in eight and more than 22 feet in length and who negatively
 4   are affected by City of Los Angeles ordinance 80.69.4.
 5         274. This class contains at least 1,000 and as many as several thousand
 6
     members, and the class is so numerous so that joinder of all members is
 7
     impracticable.
 8
           275. There are only common questions of fact and of law with respect to all
 9
     class members: they all are subject to ordinance 80.69.4.
10
           276. The claims made by the representative party, plaintiff, are typical of
11
     the claims of each class member.
12
           277. The representative of the class, plaintiff, fairly, vigorously, and
13
     zealously will represent and adequately protect the interests of all class members,
14
     both herself and through her zealous attorney.
15
           278. Prosecution of separate actions by individual class members would
16
     create a risk of inconsistent and/or varying adjudications with respect to class
17
     members, which would establish incompatible standards for parties opposing the
18
     class, and defendants have acted and will continue to act on grounds generally
19
20
     applicable to every class member, and the class questions not only predominate but

21   are the only questions that exist, and this action is the superior manner to other

22   available methods for fairly and efficiently adjudicating the controversy.
23         279. Specifically, the class members' interests in individually controlling the
24   prosecution or defense in separate actions do not exist, and there are no anticipated
25   difficulties in managing this class action, especially as to identification of the
26   amount of damages, all of which are solely nominal and punitive, identification of
27   class members, and providing actual notice to virtually all class members.
28


                                                28
 Case 2:21-cv-06003 Document 1 Filed 07/26/21 Page 29 of 29 Page ID #:29



 1         280. Therefore, this action is maintainable under F.R. Civ. P. Rule 23(a), &
 2   23(b)(1)(A),(B)(1) and (3).
 3         281. Although there would appear to be no notice requirement, the nature of
 4   the notice to be provided to class members would be that the offensive placards
 5   would be taken down.
 6
                                             *****
 7
           WHEREFORE, plaintiff and class members request relief against each
 8
     defendant as follows:
 9
           1. Nominal damages for all non-RICO violations;
10
           2. Punitive damages, in a sum to be determined by a jury, and as a
11
     percentage of the net worth of each defendant, in a sum sufficient to deter future
12
     misconduct, and not less than $1,000,000.00 per defendant;
13
           3. Nominal damages for the RICO violations, and trebling of them;
14
           4. Injunctive relief, according to law;
15
           5. The costs of action and interest;
16
           6. Attorneys’ fees; and,
17
           7. Such other relief as is just and proper.
18
19
20
                                      JURY DEMAND

21
           Plaintiff demands trial by jury of all issues.

22                           YAGMAN + REICHMANN, LLP
23
                                   By: /s/ Stephen Yagman
24                                    STEPHEN YAGMAN
25
26
27
28


                                               29
